Citation Nr: 0202999	
Decision Date: 04/03/02    Archive Date: 04/11/02

DOCKET NO.  00-16 450A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from January 1951 to 
May 1952.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada.

The Board observes that the RO grant of service connection 
for post-traumatic stress disorder (PTSD) in August 2001 
resolved the previously filed notice of disagreement on that 
issue.  The RO in August 2001 notified the veteran of the 
determination and the record does not include any 
correspondence indicating disagreement with the initial 
rating or the effective date for PTSD.   


FINDING OF FACT

The competent probative evidence establishes a link between 
the veteran's bilateral hearing loss disability and noise 
exposure/acoustic trauma during military service.


CONCLUSION OF LAW

A bilateral hearing loss disability was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.385 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3,159 and 3.326(a)).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

The service medical records contain the report of a medical 
examination in January 1951 for military service.  The report 
shows the veteran's hearing was 15/15 bilateral to spoken and 
whispered voice.  For both ears there was no significant 
abnormality of the external ear, ear canal or the eardrum, 
including perforation.  The medical history was pertinently 
unremarkable regarding hearing and the ears.

According to the report of VA hospitalization in 1952 for 
malaria, the portion of a physical examination that included 
the ears was essentially negative.  He reported having served 
in Korea for 11 months.  Military records subsequently 
received show he participated in several operations against 
enemy forces in Korea from July 1951 to May 1952 and served 
as a tank crewman during that period of service. 

VA received his initial compensation application for hearing 
loss in March 1999 wherein he related the hearing loss to 
running over a land mine during military service.  Received 
with the application were military records for the veteran's 
unit that referred to several tanks being damaged in an enemy 
mine field late in 1951.  Statements from service comrades, 
collectively, recalled the veteran's ear problems and the 
land mine incident.  His brother, son and former spouse each 
recalled his problems with hearing after service.  

The RO obtained a record of VA medical treatment that he had 
identified.  An April 2000 audiology clinic report noted he 
complained of bilateral hearing loss since 1951, and that he 
believed his hearing was damaged by noise exposure when a 
tank hit a land mine.  The clinical note interpreted the 
evaluation results as showing bilateral mid to severe sloping 
sensorineural loss with poor word recognition scores.  The 
impression was bilateral high frequency sensorineural loss.  
The audiogram showed hearing thresholds, in decibels, of 
10/55/60/65 in the right ear and 15/60/60/70 at 500, 1000, 
2000 and 4000 Hertz.  Speech discrimination was reported as 
84 in the right ear and 88 in the left ear. 

A psychiatry report at that time noted he worked as a 
machinist for 25 years before retirement.  Information he 
provided in connection with the claim for PTSD and hearing 
loss mentioned various noise exposures during service and the 
incident when his tank hit a land mine.  On a subsequent VA 
psychiatry examination the veteran reported having worked as 
a forklift operator for the last 23 years, and that he had 
retired in 1993 because of hearing difficulty that he felt 
was related to his tank being hit and blown up in Korea.  



In a January 2002 report, SKU, MD, stated that the veteran 
mentioned the hearing test of April 2000, his history of 
noise exposure during combat in Korea including a significant 
land mine explosion caused when his tank ran over the land 
mine and his complaint of not hearing well thereafter.  The 
physician stated that at this point, after examining him, it 
was more likely than not that his hearing loss was directly 
related to military service and environmental factors he 
faced serving in the Korean conflict.  Dr. SKU opined that VA 
should "cover" the hearing loss. 


Criteria

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in the line of 
duty.  38 U.S.C.A. § 1110.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  

This may be accomplished by affirmatively showing inception 
or aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. 

This rule does not mean that any manifestation of joint pain, 
any abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date. For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic." When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity. 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned. 
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Statement of policy. Every claimant has the right to written 
notice of the decision made on his or her claim, the right to 
a hearing, and the right of representation. Proceedings 
before VA are ex parte in nature, and it is the obligation of 
VA to assist a claimant in developing the facts pertinent to 
the claim and to render a decision which grants every benefit 
that can be supported in law while protecting the interests 
of the Government.  38 C.F.R. § 3.103(a).



Service connection may be granted for sensorineural hearing 
loss although not otherwise established as incurred in 
service if manifested to a compensable degree within 1 year 
from the date of separation from service provided the 
rebuttable presumption provisions of § 3.307 are also 
satisfied.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).



Analysis

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the VCAA now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West Supp. 2001).  VA has issued final 
regulations to implement the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3,159 and 3.326(a)).  According to Congress it was 
intended that the VCAA will apply to pending claims.

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order). 

The Board observes that the appellant has not indicated at 
any stage in this appeal that relevant evidence brought to 
the attention of the RO or the Board was not requested or 
accounted for.  In implementing the VCAA, VA provided in 
section 3.159(c)(1) that it will make reasonable efforts to 
help a claimant obtain relevant records from non-Federal-
agency sources and relevant records in the custody of a 
Federal agency or department.  This record contains VA and 
private records that are relevant to the current appeal.  The 
appellant did cooperate in completing development.  There 
appears to be no basis for further delay since the record is 
supplemented with probative contemporaneous evidence that 
shows VA and the appellant met the obligation to assist with 
regard to development of the record.  

Regarding the medical evidence VA provided, in part, in 
section 3.159(c)(4)(i)(B) of the new regulations that a 
medical examination or opinion would be necessary when the 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim.  

The first element is met through the medical evidence that 
includes VA and private medical reports that, collectively 
address the questions of the existence of a hearing loss 
disability and a nexus to military service.  Therefore, the 
Board believes there is no necessity for another medical 
examination or opinion.

In summary, the record shows that the RO notified the 
appellant of the evidence considered regarding the issue, and 
of the reasoning for the rating determinations through the 
statement of the case and supplemental statement of the case, 
and other correspondence pertinent to the current claim.  The 
RO essentially provided him with an explanation of the new 
law early in 2001 that discussed the obligations to assist.  
The appellant was afforded the opportunity to submit 
arguments in support of the claim.  The record shows that the 
appellant was given ample opportunity to identify additional 
evidence that could support the claim and did submit evidence 
to the Board for initial consideration.  

Thus, in light of his action and the development completed at 
the RO, the Board finds that the relevant evidence available 
for an equitable resolution of the appellant's claim has been 
identified and obtained.  McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  See also Baker v. West, 11 Vet. App. 163, 169 (1998); 
Grivois v. Brown, 6 Vet. App. 136, 139 (1994); Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).  


Service Connection

The veteran was a tank crewman during the Korean conflict; he 
participated in combat operations.  There is acceptable 
evidence of acoustic trauma as a result of combat.  His 
hearing was reported as 15/15 on the induction medical 
examination, the only extant service medical examination.  
The first reference to hearing loss in the record appears in 
the recent VA benefit application wherein he also sought 
service connection for PTSD, a benefit recently granted.  

The medical record assembled with the claim contained a 
reference from one clinician that the veteran had an 
appreciable hearing impairment.  Since the April 2000 VA 
audiology examination, there has been obtained a medical 
opinion that supports the veteran's claim of hearing loss 
disability due to noise exposure/acoustic trauma.  

The record of hearing impairment on the VA report did not 
include an etiology for the demonstrated loss that met the 
essential VA criteria for recognition as a hearing loss 
disability.  However, the veteran through written argument, 
statements to examiners and several lay statements has 
presented acceptable evidence of significant noise exposure 
from weapons fired in combat during service and a history of 
impaired hearing.  

The VA audiology report in 2000 showed sensorineural hearing 
loss and a private examiner more recently opined on the nexus 
between the noise exposure during military service and the 
current hearing loss.  The Board may presume that the VA 
examination was in accord with applicable testing standards.  
See Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  Thus 
viewed together, these reports confirm a hearing loss that 
would be consistent with noise exposure.  The private 
examiner provided the only statement of etiology for the 
hearing loss.

The Board recognizes the combat experience is mentioned as 
the link to the hearing loss disability.  Therefore, the 
provisions of 38 U.S.C.A. § 1154, relating to combat veterans 
are applicable to this case.  The pertinent provisions of 38 
U.S.C.A. § 1154 have been reported previously. 

The Federal Circuit in Collette v. Brown, 82 F.3d 389 (Fed. 
Cir. 1996) set out a three-step analysis for applying 38 
U.S.C.A. § 1154(b).  First, it must be determined that there 
is "satisfactory lay or other evidence of service incurrence 
or aggravation" of disease or injury due to combat.  Second, 
it must be determined whether such evidence is "consistent 
with the circumstances, conditions or hardships of such 
service."  If both of these inquiries have been answered in 
the affirmative, then a factual presumption arises that the 
disease or injury is service connected.  


The third step of the analysis is to determine whether the 
government has rebutted the established presumption of in 
service incurrence by "clear and convincing evidence to the 
contrary." Id at 392-93.  In Caluza v. Brown, 7 Vet. 
App. 498, 507-08 (1995) (citing Jensen v. Brown, 19 F.3d 
1413, 1417 (Fed. Cir. 1994)) it was emphasized that 38 
U.S.C.A. § 1154(b) relaxed the evidentiary requirements for 
adjudication of certain combat-related VA-disability-
compensation claims by allowing lay or other evidence to 
prove incurrence of a condition by combat.  

Further, it was stated that as a result, the lay or other 
evidence would be accepted as sufficient proof of service 
incurrence or aggravation unless there is clear and 
convincing evidence that the disease or injury was not 
incurred or aggravated in service.

Thereafter, in Libertine v. Brown, 9 Vet. App. 521, 524-25 
(1996), the holding was that the Collette Court's decision 
supplemented the Caluza medical nexus analysis, but that in 
certain cases lay evidence would satisfy the first step under 
Collette.  More recently Clyburn v. West, 12 Vet. App. 296, 
303 (1999), affirmed the principle that section 1154(b) does 
not provide a substitute for medical nexus evidence and 
present disability.  

The Board finds the record favors the claim for service 
connection for a hearing disability in light of the medical 
evidence and the credible evidence from former comrades.  The 
veteran was a tank crewman in service and there is evidence 
of a hearing disability with a nexus to noise exposure not 
elsewhere reported.  

One cannot reasonably dispute the combat record in this case.  
The VA audiology report showed a hearing disability as 
defined in 38 C.F.R. § 3.385.  The Board chooses to accept 
the record as being the best evidence available to adjudicate 
this claim in light of the highly credible evidence favoring 
the claim.   




The Board notes that this disorder was not reported in 
service but there is competent evidence of a hearing 
disability linked to service.  Significantly post service 
examinations have confirmed the disorder linked to 
circumstances of military service.  

Thus the competent medical evidence of record does not appear 
to discount a likely relationship to service.  It is 
important to note there is no competent evidence to 
definitely rule out a relationship, as there is no record of 
any appreciable noise exposure since service, although one 
cannot completely discount some noise in the workplace.  

The Board does interpret the examiner's statement in 2002 as 
sufficient to place the evidence at least in equipoise.  
There does appear to be at a minimum an approximate balance 
of the evidence to require application of the benefit of the 
doubt rule, to the extent that one can draw a negative 
inference from the long period between military service and 
the first reference to a hearing loss disability.  However, 
the regulations demand a liberal application in cases such as 
the veteran's.  See, for example, 38 U.S.C.A. § 5107(b), 
38 C.F.R. §§ 3.103(a), 3.303(a).  

A definite link is not required.  The evidence need only 
approximate a balance between positive and negative evidence 
to prevail on the claim.  In other words, the Board finds 
there is not a preponderance of the evidence against the 
claim of service connection for a bilateral hearing loss 
disability or that such would likely exist given the 
competent evidence of record.  

In order for a claimant to prevail, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza, supra.  



Each of the elements is established through competent 
evidence in this case.  See also Hensley v. Brown, 5 Vet. 
App. 155, 164 (1993).


ORDER

Entitlement to service connection for a bilateral hearing 
loss disability is granted.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

